Citation Nr: 0315541	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for scar tissue on the 
eardrums.

3.  Entitlement to service connection for balance problems, 
claimed as secondary to ear disability.

4.  Entitlement to service connection for nasal obstruction, 
status post septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
June 1972, and subsequent unverified service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge via videoconferencing technology in March 
2003.  A transcript of that hearing has been associated with 
the veteran's claims folder.  At that hearing the veteran 
withdrew his appeal for service connection for nicotine 
dependence and sarcoidosis.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The claims folder contains the report of a hearing evaluation 
conducted in November 2002, which notes mild to severe high 
frequency bilateral sensorineural hearing loss.  The veteran 
contends that he has hearing loss disability, scarring of his 
ear drums due to exposure to jet engine noise during his 
active service and that he has balance problems as a result 
of ear disability.  

At his hearing before the undersigned, the veteran testified 
that he had been in the National Guard from approximately 
1973 through 1978, during which time he also performed as a 
jet engine mechanic.  The veteran also noted that he had been 
required to pass a physical examination for employment with 
the Federal Bureau of Prisons and that hearing loss had been 
noted during that examination.  He also noted that he had 
been required to undergo periodic examinations during his 
employment.  With regard to his claimed equilibrium problem, 
the veteran has indicated that his private physician has told 
him that it may be due to an inner ear problem.  While 
records from the veteran's private physician have been 
obtained, the records pertaining to the veteran's service in 
the National Guard and those regarding his employment with 
the Bureau of Prisons are not associated with the claims 
folder.  As these records may be supportive of the veteran's 
claims, they should be obtained.

The veteran also contends that service connection is 
warranted for nasal obstruction, status post septoplasty.  
Service medical records indicate that the veteran underwent 
two surgeries during service for nasal obstructions.  
Although a May 1998 VA general medical examination report 
notes that the veteran had some obstruction in his right 
nasal passage, there is no opinion regarding the etiology of 
his current nasal obstruction.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  With respect to the issues on appeal, 
the RO should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) (2002).  He should 
be informed that any evidence and 
information provided in response to the 
RO's letter must be received within one 
year of the date of the RO's letter.

2.  The RO should take appropriate steps 
to obtain any evidence and information 
identified but not provided by the 
veteran.  

In any event the RO should obtain records 
from the Federal Bureau of Prisons, based 
on the release of information which was 
submitted subsequent to the veteran's 
hearing in March 2003.

3.  The RO should also instruct the 
veteran to provide information 
identifying his National Guard unit(s) 
and indicate his period of service with 
the National Guard.  Based on the 
information received, the RO should 
obtain records pertaining to the 
veteran's service in the National Guard, 
to include any medical records produced 
during that period.

4.  Upon completion of the above 
development, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent, and 
etiology of any currently present hearing 
disability and scarring of the ear drums.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims file was made.

All indicated studies, to include 
audiometric testing and speech 
recognition testing, should be performed.  
All findings should be reported in 
detail. 

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's claimed hearing loss 
originated during his military service or 
is etiologically related to the veteran's 
military service.  

The examiner should also indicate whether 
it is at least as likely as not that any 
scarring of the ear drums is originated 
during his military service or is 
etiologically related to the veteran's 
military service.

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.

5.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent, and 
etiology of any currently existing 
disability affecting the veteran's 
equilibrium.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims file was made.

All indicated studies should be 
performed.  All findings should be 
reported in detail. 

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's claimed equilibrium 
disorder originated during his military 
service or is etiologically related to 
the veteran's military service.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.

6.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of the veteran's claimed nasal 
obstruction.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
veteran's claims file, including a copy 
of this REMAND, must be made available to 
and reviewed by the examiner.   The 
examination report is to reflect that a 
review of the claims file was made.

A complete history pertaining to the 
veteran's claimed nasal obstruction 
should be elicited.  

Based on the documented history and the 
examination results, the examiner should 
provide an opinion with respect whether 
it is at least as likely as not that any 
currently present nasal disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to the veteran's military 
service.

The complete rationale for all opinions 
provided must be clearly set forth in the 
examination report.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  Then, the RO should readjudicate the 
claims on appeal in light of all evidence 
received since its most recent 
consideration of the claims.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO; however, the veteran is advised that the examinations 
requested in this remand are necessary to evaluate his 
claims, and that a failure to report for a scheduled 
examination, without good cause, could result in the denial 
of the claim(s).  38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



